Per Guriam:

The only material questions presented herein for review arise upon rulings on the evidence and whether it is sufficient to sustain the special findings requested and made. These cannot be reviewed unless the evidence which was considered by the district court is included in the record. While there is a statement at the end of the record that all the evidence is preserved, it appears that a power of attorney, at least, which was before the trial court, is omitted. The absent document is manifestly material, and since all the evidence is not here questions as to its sufficiency are not open to our consideration. (M. K. & T. Rld. Co. v. Williamson, 58 Kan. 814, 49 Pac. 157; Wertz v. Albrecht, 58 id. 576, 50 Pac 500.)
Before this omission was sharply brought to our attention we examined the objections of the plaintiff in error and discovered, no material error.
The judgment is affirmed.